GOLDTHWAITE, J.
We do not perceive how the charge given is involved in this case, and for any thing which is disclosed by the record, it appears to be entirely abstract.
But independent of this, we consider the Court might have gone much farther, and have instructed the jury, in a case where such an inquiry was important, that the functions of an executor do not necessarily cease upon his final settlement, either with the Orphans’ Court, or with the devisees or distribu-tees of the estate. It may be, and frequently is, important, that the functions of the executor should remain, although a settlement of the estate is made with those entitled to distribution.— The instances of suits in the name of the executor, for the benefit of other persons, to whom choses in action may have been delivered, without any assignment enabling the holders to sue in their own names, are sufficient to show that it is oftentimes necessary to use the name of the executor, although the estate is settled.
Let the judgment be affirmed.